IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-1588-07


CHRISTOPHER LEE KENNY, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS
HARRIS COUNTY




	Per curiam.  keasler and hervey, jj., dissent.



ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
because it contains an incomplete copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered:  March 12, 2008
Do Not Publish.